By the Court.
A deed of trust executed March 6, 1899, conveyed, inter alia, a lot of ewes, to secure a debt of the grantors. It made no mention of the increase of the ewes. The lamhs weaned in the following winter were sold, and the price thereof garnisheed, in the hands of the purchaser, by an execution creditor of one of the grantors. The only question presented was whether the trust creditor or the execution creditor was entitled to the fund.
The Circuit Court held that the increase of the ewes was subject to the trust deed, and adjudged the fund to the trustees. Prom that judgment the execution creditor applied for a writ of error, which is refused.
The question of the right of a purchaser who had paid for the increase was not involved.

Writ of error refused.